Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 15, 1993, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record supports the Supreme Court’s determination that the forcible stop and frisk of the defendant by the police was based on reasonable suspicion (see, People v Prochilo, 41 NY2d 759; People v Moore, 32 NY2d 67, cert denied 414 US 1011; People v Benjamin, 51 NY2d 267). Accordingly, the Supreme Court properly denied suppression. Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.